Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 of U.S. Application 17/372,101 filed on July 09, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  Regarding claim 1, the phrases “…the second predefined distance and … the first predefined distance” lacks anteceded basis.  Appropriate correction is required.
Claims 2-15 are also objected to as they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 4, 5, 6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al (USPGPub 20150323568) in view of Ortner et al (USPGPub 20200381881).

    PNG
    media_image1.png
    437
    706
    media_image1.png
    Greyscale

Prior Art: Schmitt
Regarding claim 1, Schmitt discloses a current sensor arrangement (as disclosed in abstract) for measuring an AC electrical current, comprising: an electrical conductor (12) having an overall elongated shape extending in a first direction (X-direction), and having a predefined overall width in a second direction (Y-direction), and a predefined thickness in a third direction (Z-direction); a sensor device (10) comprising two sensor elements (11) spaced apart by a predefined distance along the first direction, each sensor element configured for measuring a magnetic field component oriented in the first direction (par 39 discloses measuring magnetic field along the conductor) ; and wherein the sensor device is configured for determining a magnetic field difference or a magnetic field gradient along the first direction based on the measured magnetic field components, and for determining said AC current based on the magnetic field gradient or magnetic field difference (par 12 and par 41 discloses being a gradient sensor. Therefore determines magnetic field gradient along the first direction); wherein the electrical conductor comprises a first cut-out, a second cut-out, and a third cut-out, spaced apart from each other along the first direction, the first and the third cut-out extending in a transverse direction from a first side of the electrical conductor, the second cut-out extending in the transverse direction from a second side of the electrical conductor opposite the first side (as shown in figs 3-6 where there are first, second, and third cut-outs); wherein the sensor device is positioned relative to the electrical conductor such that a reference point of the sensor device situated in the middle between the two sensor elements is located at a first distance from a middle of the second cut-out measured in the first direction, and is located at a second distance from the electrical conductor measured in the third direction; wherein the second predefined distance is a value in the range from 0.0 mm to 5.0 mm (0 mm as the sensor is centered). Schmitt does not fully disclose wherein the first predefined distance is chosen to correspond with a location where a magnitude of said magnetic field difference or a magnitude of said magnetic field gradient is substantially constant within a predefined tolerance margin of +/- 5.0 % in a predefined frequency range comprising at least the range from 100 Hz to 2 kHz.
However, Ortner discloses wherein the first predefined distance is chosen to correspond with a location where a magnitude of said magnetic field difference or a magnitude of said magnetic field gradient is substantially constant within a predefined tolerance margin of +/- 5.0 % in a predefined frequency range comprising at least the range from 100 Hz to 2 kHz (par 31 discloses variation of 1%  and frequency of 200-300 Hz. Therefore corresponds to a location  of the gradient within the tolerance). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Schmitt in view of Ortner in order to determine current along the conductor. 


	
Regarding claim 4, Schmitt discloses  wherein a projection of the reference point of the sensor device in the third direction intersects a space defined by the second cut-out (as shown in figs 3-6 where the sensor device intersects a space of the second cut-out). 

Regarding claim 5, Schmitt discloses wherein a projection of each of the two sensor elements in the third direction intersects a space defined by the second cut-out (as shown in figs 3-6 where the sensor device intersects a space of the second cut-out). 

Regarding claim 6, Schmitt in view of Ortner does not fully disclose wherein the predefined distance between the two sensor elements is a value in the range from 0.5 mm to 3.0 mm, or from 1.0 mm to 2.5 mm, or from 1.5 mm to 2.2 mm.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Schmitt in view of Ortner of  wherein the predefined distance between the two sensor elements is a value in the range from 0.5 mm to 3.0 mm, or from 1.0 mm to 2.5 mm, or from 1.5 mm to 2.2 mm in order to detect current of the conductor based on sensitivity between the sensor elements. 

Regarding claim 8, Schmitt in view of Ortner does not fully disclose wherein the thickness of the electrical conductor is a value in the range from about 1 mm to about 4 mm; and wherein a spacing between the first and second cut-out and between the second and third cutout is about 3 mm and the width of the cut-outs is a value in the range from about 3 to about 5 mm.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Schmitt in view of Ortner of  wherein the thickness of the electrical conductor is a value in the range from about 1 mm to about 4 mm; and wherein a spacing between the first and second cut-out and between the second and third cutout is about 3 mm and the width of the cut-outs is a value in the range from about 3 to about 5 mm in order to detect current of the conductor based on sensitivity between the sensor elements. 


Regarding claim 9, Schmitt in view of Ortner does not fully disclose wherein the thickness of the electrical conductor is a value in the range from about 1 mm to about 4 mm; and wherein a spacing between the cutouts is a value in the range from about 5 to about 10 mm and the width of the cut-outs is a value in the range from about 1 to about 5 mm.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Schmitt in view of Ortner of  wherein the thickness of the electrical conductor is a value in the range from about 1 mm to about 4 mm; and wherein a spacing between the cutouts is a value in the range from about 5 to about 10 mm and the width of the cut-outs is a value in the range from about 1 to about 5 mm in order to detect current of the conductor based on sensitivity between the sensor elements. 

Regarding claim 11, Schmitt discloses wherein the sensor device is an integrated circuit, and wherein the electrical conductor is a busbar (par 22 discloses a PCB and figs 1-6 discloses the conductor as a busbar). 
Regarding claim 12, Schmitt discloses comprising at least two or at least three current sensor arrangements (fig 13 shows at least two sensors). Schmitt does not fully disclose optionally comprising an electrical motor.
However, Ortner discloses optionally comprising an electrical motor (par 32 discloses having an electric motor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Schmitt in view of Ortner in order to detect the amount of current going to a load. 

Allowable Subject Matter
Claims 2, 3, 7, 10. And 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a current sensor arrangement for measuring an AC electrical current, comprising: wherein the sensor device is positioned relative to the electrical conductor such that a ratio of a complex representation of the magnetic field difference or the magnetic field gradient and a complex representation of the AC current is a complex value having a substantially constant amplitude within a first predefined tolerance margin of +/- 5.0%, and having a substantially constant phase within a second predefined tolerance margin of +/- 5.00, for AC currents having a frequency in the predefined frequency range in combination with the other limitations of the claim.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current sensor arrangement for measuring an AC electrical current, comprising: wherein the sensor device is positioned relative to the electrical conductor such that a real part of the first magnetic component is substantially equal to a real part of the second magnetic field component within a predefined tolerance margin of +/- 5.0%, and such that an imaginary part of the first magnetic field component is substantially equal to an imaginary part of the second magnetic field component within said predefined tolerance margin, for AC currents having a frequency in the predefined frequency range in combination with the other limitations of the claim.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a current sensor arrangement for measuring an AC electrical current, comprising: wherein the thickness of the electrical conductor is a value in the range from about 1 mm to about 4 mm; and Docket No.: 21023.3947/52 wherein a first spacing between the first and the second cut-out and a second spacing between the second and the third cut-out is about 3 mm; and wherein a width of the first, second and third cut-out is a value in the range from about 1 to about 2 mm; and wherein the second predefined distance is a value in the range from 0.0 mm to the value of said width; and wherein the first predefined distance is a value in the range from 0.0 mm to a predefined constant ds2, which can be determined based on the geometry of the electrical conductor in combination with the other limitations of the claim.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current sensor arrangement for measuring an AC electrical current, comprising: wherein the thickness of the electrical conductor is a value in the range from about 1 mm to about 4 mm; and wherein a spacing between the first and second cut-out and between the second and third cutout is a value in the range from about 3 to about 10 mm and the width of the cut-outs is a value in the range from about 1 to about 5 mm; and Docket No.: 21023.3949/52 wherein the first and the second predefined distance (ds, Zs) are positive values located on a predefined curve defined by the formula: (zs/ZO)^2+(ds/XO)^2=1, where XO and ZO are predefined constants, which can be determined based on the geometry of the electrical conductor, or at locations above or below this curve having the same value of the first distance equal (ds) but having a second distance (Zs) which may deviate from the value of the curve by at most +/- (ds/X0) * W/N, wherein W is the width of the cutouts, and N is an integer value in the range from 2 to 10 in combination with the other limitations of the claim.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a current sensor arrangement for measuring an AC electrical current, comprising: A method of measuring an AC electrical current having a frequency in a predefined frequency range comprising the range from 100 Hz to 2000 Hz, using a current sensor arrangement according to claim 1, the method comprising the steps of: a) measuring, by the sensor device, a first and a second magnetic field component oriented in the first direction at two different locations spaced apart along the first direction; b) determining a difference or a gradient of these magnetic field components; c) determining said AC current based on the magnetic field difference or gradient in combination with the other limitations of the claim.

Claims 14 and 15 are also objected to as they depend on objected claim 13.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tamura et al (USPGPub 20110221429): discloses current sensors that are movable around a current conductor. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868